DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 02/07/2022.

By the amendment of 02/07/2022, claims 1, 4, 6-8, 11, 13-15, 18 and 20-21 have been amended. Claims 2, 5, 9, 12, 16 and 19 have been canceled. 

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-21 are pending and have been considered below.

Response to Arguments
Applicant argues (Remarks page 15) that the replacement drawings of 02/07/2022 have been filed to overcome the drawings objection of the Non-Final Rejection of 10/06/2021.  The Examiner notes that the replacement drawings still appear to have issues of legibility (blurry and/or hard to read diagrams) as detailed in the updating drawings objection below.
Applicant argues (Remarks pages 15-16) that the amended claims overcome the 35 USC 102 rejections by Lepore of the Non-Final Rejection of 10/06/2021.  The Examiner notes that the new limitation of disabling at least one function based on the security classification attribute is not explicitly taught by Lepore and on further consideration the new grounds for rejection of Lepore in view of Lynn is presented below.



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2022 and 04/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant’s amendment to the Specification of 02/07/2022 has been reviewed and is entered.

Drawings
The drawings are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A, 5B, 5D, 9, 12A, 12B, 12C, 15A, 15B, 18B, 18C, 18D, 21A, 30, 32, 36C, 36D, 36E, 38, 40A, 40B, 43A, 43B, 43C, 47A, 47B, 49A, 49B, 51A, 51B, 51D, 55, 57E, 57F, 57G, 57H, 57I, 61A, 61B, 61C, 63B, 65A, 65B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  in claim 1 line 20-22: “generating the window comprises (a) comprises generating a border [..]”, the second “comprises” appears to be a duplicate word.  Appropriate correction is required. Claims 8 and 15 recite similar language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lepore (US 2010/0077320 previously presented) in view of Lynn (US 2010/0312595, presented as prior art made of record and not relied on in the Non-Final Rejection of 10/06/2021, hereafter “Lynn”).

Regarding claim 1, Lepore discloses a method for displaying textual information for a topic found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic and credentialed access to the technical documentation for the item via an IETM viewer (Lepore ¶17-20: SGML formatted in compliance with NAVSEA2, Lepore ¶53: from within their web browser, broadly “user signed into” through web-browser with document access), the method comprising: 
receiving input of a selection of the topic to view the textual information for the topic made by a user signed into the IETM (Lepore ¶45-47: selection of hyperlink from Table of Contents), wherein the selection of the topic is performed by the user via the IETM viewer executing on a user computing entity (Lepore ¶40: browser display, Fig. 4, Lepore ¶652: allow users to view documents, Lepore ¶53: from within their web browser, broadly “user signed into” through web-browser with document access); and 
responsive to receiving the input of the selection of the topic: 
determining a security classification attribute for the textual information from metadata associated with the textual information (Lepore ¶48: security attribute in SGML baseline); 
determining a security level of the user signed into the IETM (Lepore ¶52: user may view their uniquely presented document, broadly a unique ‘security’ level of the user allows them to view the document);
determining, based at least in part on the security classification attribute for the textual information from the metadata and the security level of the user signed into the IETM, whether the user has access rights to the textual information for the topic (Lepore ¶52-53: allow users to view the documents having a user unique archive feature set within the browser interface based on the SGML attributes, including the security classification attribute); 
responsive to determining that the user has access rights to the textual information for the topic, determining, based at least in part on the security classification attribute, a display format for the textual information (Lepore ¶49: check format for attribute); and 
generating, based at least in part on the display format, a window for display via the IETM viewer (Lepore Fig. 4), wherein generating the window comprises (a) comprises generating a border, based at least in part on the display format, for the textual information that corresponds to the security classification attribute (Lepore ¶49: translating security classification attribute information into appropriate display formats), the border comprising a color and text corresponding to the security classification attribute (Lepore Fig. 4 22, Lepore ¶43: classification frame borders textual information, Lepore ¶61: known options for Configurable Style Sheets, Lepore ¶51, Fig. 3: example of known programming HTML tags for styling browser frames), and (b) providing the window for display via the IETM viewer (Lepore Fig. 4) with the at least one function disabled.
While Lepore discloses the above method wherein, broadly, the user security level is known based on whether or not they can view the document determined from the security classification attribute of the textual information of the document (Lepore ¶52-53), Lepore fails to disclose functions for interacting with the textual information are disabled based at least in part of the determined security classification attributes and user security level. 
Lynn discloses a project management system for combining internet based communications, enabling users to define, generate and publish documents in a project (Lynn ¶7-8), an analogous invention to the claimed invention. Particularly, Lynn discloses that users of the management system are assigned security levels which determine which components of the system they can operate (Lynn ¶42). Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Lepore and Lynn before them before the effective filing of the claimed invention to expand the user security level of Lepore to include the selective enabling/disabling of functions of the document browser, as taught by Lynn, to predictably disable, based at least in part on the security classification attribute and the user security level, at least on function for interacting with the textual information displayed in the generated window of Lepore and Lynn. One would have been motivated to make this combination to improve the administration of large quantities of linked documents through assigned publishing permissions, as suggested by Lynn (Lynn ¶4-7, ¶40-42) 

Regarding claim 3, Lepore and Lynn disclose the method of claim 1, and Lepore further discloses wherein the security classification attribute for the textual information identifies at least one of unclassified, classified, secret, and top secret (¶43).  

Regarding claim 4, Lepore and Lynn disclose the method of claim 1, and Lepore further discloses wherein the window comprises media content associated with the text information (Lepore Fig. 4 24, Lepore ¶44) and the method further comprises: 
128AttyDktNo. 056262/551621 determiningLEGAL02/40081724v3deterdeteer a security classification attribute for the media content (Lepore ¶44: graphics contain classification generated from security attribute);
associated with the media content; determining, based at least in part on the security classification attribute, a media display format for the media content (Lepore ¶43-44);
providing the media content for display in accordance with the media display format (Lepore Fig. 4, ¶52-53).  

Regarding claim 6, Lepore and Lynn disclose the method of claim 1, and Lepore further discloses wherein the border for the textual information is in a first color and the media display format for the media content comprises a border for the media content in a second, different color (¶61: configurable style sheets in multi-frame format to differentiate displayed data).  

Regarding claim 7, Lepore and Lynn disclose the method of claim 1, and Lepore further discloses wherein the textual information for the topic is available to view on the window and comprises a selectable mechanism to view textual information for a second topic (Lepore ¶41-42: navigation frame allows user to display appropriate content, this is a repeatable action for plural topics), and the method further comprises: 
determining a  a security classification attribute for the textual information from metadata associated with the textual information for the second topic (Lepore ¶48); and
determining, based at least in part on the security classification attribute for the textual information form the metadata for the second topic,  whether the user has access rights to the textual information for the topic (Lepore ¶52: allow user to view/navigate their documents).

Regarding claims 8, 10, 11, 13 and 14, claims 8, 10, 11, 13 and 14recite limitations similar to claims 1, 3, 4, 6 and 7, respectively, and are similarly rejected.

Regarding claims 15, 17, 18, 20 and 21, claims 15, 17, 18, 20 and 21 recite limitations similar to claims 1, 3, 4, 6 and 7, respectively, and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179